Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered March 21, 2006. The judgment convicted defendant, upon her plea of guilty, of attempted criminal possession of a forged instrument in the second degree and attempted criminal possession of a controlled substance in the fourth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of attempted criminal possession of a forged instrument in the second degree (Penal Law §§ 110.00, 170.25) and attempted criminal possession of a controlled substance in the fourth degree (§§ 110.00, 220.09 [3]). Contrary to the contention of defendant, County Court did not abuse its discretion in denying her motion to withdraw her plea inasmuch as the record establishes that the plea was knowingly, intelligently and voluntarily entered (see People v Gonzales, 231 AD2d 939 [1996], lv denied 89 NY2d 923 [1996]). To the extent that the further contention of defendant that she was deprived of effective assistance of counsel survives her plea of guilty (see People v Breen, 30 AD3d 1044 [2006], lv denied 7 NY3d 785 [2006]; People v Burke, 256 AD2d 1244 [1998], lv denied 93 NY2d 851 [1999]), we conclude that her contention lacks merit. The record establishes that defense counsel effectively negotiated the guilty plea in satisfaction of a 14-count superior court information and that defendant received the bargained-for sentence, with minimal jail time (see generally People v Ford, 86 NY2d 397, 404 [1995]). Finally, the sentence is not unduly harsh or severe. Present—Scudder, P.J., Gorski, Martoche, Smith and Green, JJ.